DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 9 are pending.
Claims 1 – 9 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 3,513,189) in view of Pohl et al. (US 2,351,366).
The rejected claims cover, inter alia, a method for preparation of an acetoacetylated polyol, the method comprises a reaction REAC1, wherein a polyol is reacted with diketene; REAC1 is done in the presence of a base BAS1; BAS1 is DABCO or DMAP; and REAC1 is done in the absence of a solvent.
Dependent claims 2 – 7 further limit the polyol.  Dependent claim 8 further limits the base.  Dependent claim 9 further limits the reaction.
However, Marcus discloses a process for the preparation of acetoacetylated polyhydric alcohols (= polyols) via reaction of a wide range of polyhydric alcohol with diketene in the presence of DABCO as the catalyst. (abstract; column 2, line 6 to column 3, line 49; column 5, lines 3 to 51 and claims 1-10).  Further, Marcus discloses that diketene is added to the mixture of the polyhydric alcohol and the DABCO-base.
The difference between the instantly claimed invention and Marcus is it not clearly stated that the reaction can be conducted in the absence of a solvent.
However, in Marcus it is implicitly disclosed that the reaction is normally done in the absence of solvent as it is suggested by Marcus’s statement that "in some cases, as for example, where it is desired to closely control the temperature of the exothermic reaction, it is advantageous to conduct the reaction in a solvent". (col. 3, line 23 – 26).  Support for making the presumption from the statement in Marcus can be found in the teaching of Pohl.  The prior art of Pohl discloses a process for preparing acetoacetic esters by the reaction of alcohols added to diketene in the presence of organic bases with tertiary nitrogen atom.  (col. 1, line 13 – 20; col. 2, line 3 - 9).  Example 1 of Pohl is conducted in the absence of a solvent and the diketene is added to a mixture of the base and alcohol.  (col. 2, line 37 – 50).  
As such, based on the teachings of Pohl a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made; would have understood from the passage in Marcus that the reaction is normally done in the absence of solvent or would have understood from that passage that it was acceptable to preform the reaction in the absence of solvent.
The difference between Marcus and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Marcus teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention  (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 3,117,156 (Keller); U.S. 2,167,168 (Boese, Jr.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622